Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 14 October 1783
From: Adams, John
To: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)


          Gentlemen
            Auteuil near Paris Octr. 14. 1783
          I have been prevented from writing you, a long Time by another Attack of a Fever, the Rests as I Suppose of that violent one which I had at Amsterdam two Years ago which was never perfectly cured.— This last I am perswaded will be of Service to me.
          I must now beg the Favour of you Gentlemen to inform me by Letter, how our Loan proceeds, and what Number of Obligations remain to be disposed of, of the Five Millions. But you will please to address your Letters to me in London under Cover to your Correspondent, who may hear of me at Mr Joshua Johnsons, Merchant, Great Tower Hill, London or you may direct your Letters to me under Cover to him.
          I Shall have occasion for Some Money in London and Should be obliged to you, if you would inclose to me a Letter of Credit upon your Banker or Correspondent in that City, that he may Supply me with the Money I may Want upon my Receipts, as Mr Van den Yver has done in Paris.
          It is uncertain how long I may remain in England, as it will depend much upon the State of my Health: But probably it will not be more than five or Six Weeks. I shall write you however from Time to Time.— You will please to give me Notice, if it Should become necessary for me to come to Amsterdam.
          With great Respect, I have the Honour to be / Gentlemen &c
        